UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q/A (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 21, 2007 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-10204 CPI Corp. (Exact name of registrant as specified in its charter) Delaware 43-1256674 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1706 Washington Ave., St. Louis, Missouri 63103 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (314) 231-1575 Indicate by check mark whether the Registrant [1] has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months and [2] has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act (check one): Large accelerated filer [] Accelerated filer [X] Non-accelerated filer [] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] As ofAugust 27, 2007, the Registrant had 6,386,019 common shares outstanding. TABLE OF CONTENTS EXPLANATORY NOTE This Amendment No. 1 to the quarterly report on Form 10-Q/A (Form 10-Q/A) is being filed to amend our quarterly report on Form 10-Q for the twelve and twenty-four weeks ended July 21, 2007, which was originally filed on August 30, 2007 (Original Form 10-Q). The items of CPI Corporation's ("the Company") Form 10-Q/A for the twelve and twenty-fourweeks ended July 21, 2007 are amended and restated as follows: PartI Financial Information, Item 1 Financial Statements; PartI Financial Information, Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations;Part I Financial Information, Item 3 Market Risks; andPartI Financial Information, Item 4 Controls and Procedures. In connection with the acquisition of the assets of Portrait Corporation of America ("PCA") on June 8, 2007 during CPI Corporation's (the "Company") second fiscal quarter which ended July 21, 2007, the Company had not conformed certain of the accounting methods of the acquired entity to those of the Company. This process was completed during the Company's third fiscal quarter, and as a result, the Company determined that it had incorrectly reported deferred revenue and related costs in the financial statements for the twelve and twenty-four weeks ended July 21, 2007. The error resulted in the understatement of loss before taxes of $1.8 million and an understatement of net loss of $1.2 million. In addition, the Companyrecordedan adjustmentto accumulated other comprehensive income of $550,000 as of July 21, 2007 to give effect to an adjustment to increase currency translation and decrease deferred tax assets. This adjustment has no effect on net income. The restatement impacted certain line items within cash flows from operations, but had no effect on total cash flows from operations anddid notimpactcash flows from investing activities or financing activities. These restatements had no impact on thecondensed consolidated balance sheets, consolidated statements of operations or the net decrease in cash and cash equivalents reported in the consolidated statements of cash flows for any periods reported prior to July 21, 2007. This amendment does not reflect events occurring after the filing of the Original Form 10-Q, and does not modify or update the disclosures therein in anyway other than as required to reflect the adjustments described above. Such events include, among others, the events described in our quarterly report on Form 10-Q for the sixteen and forty weeks ended November 10, 2007, and the events described in our current reports on Form 8-K filed after the filing of the Original Form 10-Q. CPI CORP. INDEX TO QUARTERLY REPORT ON FORM 10-Q/A 12 and 24 Weeks ended July 21, 2007 Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements: Interim Condensed Consolidated Balance Sheets July 21, 2007 (Unaudited) and February 3, 2007 1 Interim Condensed Consolidated Statements of Operation (Unaudited) 12 and 24 Weeks Ended July 21, 2007 and July 22, 2006 3 Interim Condensed Consolidated Statements of Changes in Stockholders' Equity (Unaudited) 24 Weeks Ended July 21, 2007 4 Interim Condensed Consolidated Statements of Cash Flows (Unaudited) 24 Weeks Ended July 21, 2007 and July 22, 2006 5 Notes to Interim Condensed Consolidated Financial Statements (Unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures about Market Risk 25 Item 4. Controls and Procedures 25 PART II. OTHER INFORMATION Item 1A. Risk Factors 25 Item 4. Submission of Matters to a Vote of Security Holders 26 Item 5. Other Information 26 Item 6. Exhibits 27 SIGNATURES 28 EXHIBIT INDEX 29 PART I.FINANCIAL INFORMATION Item 1.Financial Statements CPI CORP. Interim Condensed Consolidated Balance Sheets – Assets thousands July 21, 2007 February 3, 2007 (Unaudited and Restated) ASSETS Current assets: Cash and cash equivalents $ 42,641 $ 26,294 Restricted cash - 1,000 Accounts receivable: Trade 10,842 7,308 Other 523 489 Inventories 14,131 9,067 Prepaid expenses and other current assets 6,335 5,157 Deferred tax assets 5,134 5,756 Total current assets 79,606 55,071 Property and equipment: Land 5,065 2,765 Buildings and improvements 34,235 26,485 Leasehold improvements 4,763 4,383 Photographic, sales and manufacturing equipment 156,298 123,518 Total 200,361 157,151 Less accumulated depreciation and amortization 139,464 130,458 Property and equipment, net 60,897 26,693 Other investments - supplemental retirement plan 3,551 3,588 Deferred tax assets 4,924 4,005 Goodwill, net of amortization of $1,359 at July 21, 2007 and February 3, 2007, respectively 19,642 512 Intangible assets, net of amortization of $449 at July 21, 2007 43,562 - Other assets 5,407 810 TOTAL ASSETS $ 217,589 $ 90,679 See accompanying footnotes. 1 CPI CORP. Interim Condensed Consolidated Balance Sheets – Liabilities and Stockholders’ Equity thousands, except share and per share data July 21, 2007 February 3, 2007 (Unaudited and Restated) LIABILITIES Current liabilities: Current maturities of long-term debt $ 1,150 $ 8,333 Accounts payable 9,005 3,317 Accrued employment costs 14,829 12,770 Customer deposit liability 22,720 15,468 Income taxes payable 43 890 Sales taxes payable 2,988 2,564 Accrued advertising expenses 1,636 684 Accrued expenses and other liabilities 16,726 5,381 Total current liabilities 69,097 49,407 Long-term debt, less current maturities 110,862 7,747 Accrued pension plan obligations 14,168 14,367 Supplemental retirement plan obligations 3,481 3,472 Customer deposit liability 1,056 2,508 Other liabilities 12,048 2,862 Total liabilities 210,712 80,363 STOCKHOLDERS' EQUITY Preferred stock, no par value, 1,000,000 shares authorized; no shares outstanding - - Preferred stock, Series A, no par value, 200,000 shares authorized; no shares outstanding - - Common stock, $0.40 par value, 50,000,000 shares authorized; 17,005,728 and 16,975,343 shares outstanding at July 21, 2007 and February 3, 2007, respectively 6,802 6,790 Additional paid-in capital 26,313 25,510 Retained earnings 216,417 220,460 Accumulated other comprehensive loss (9,240 ) (9,387 ) 240,292 243,373 Treasury stock - at cost, 10,628,204 and 10,618,090 shares at July 21, 2007 and February 3, 2007, respectively (233,415 ) (233,057 ) Total stockholders' equity 6,877 10,316 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 217,589 $ 90,679 See accompanying footnotes. 2 CPI CORP. Interim Condensed Consolidated Statements of Operations (Unaudited) thousands, except share and per share data 12 Weeks Ended 24 Weeks Ended July 21, 2007 July 22, 2006 July 21, 2007 July 22, 2006 (Restated) (Restated) Net sales $ 68,272 $ 56,345 $ 126,033 $ 116,014 Cost and expenses: Cost of sales (exclusive of depreciation and amortization shown below) 7,929 5,806 12,826 11,375 Selling, general and administrative expenses 58,802 44,822 104,121 91,181 Depreciation and amortization 6,177 4,046 9,590 8,232 Other charges and impairments 1,261 143 1,290 534 74,169 54,817 127,827 111,322 Earnings (loss) from operations (5,897 ) 1,528 (1,794 ) 4,692 Interest expense 1,561 563 2,008 1,166 Interest income 410 74 716 131 Lease guarantee reserve reduction - - - 300 Other income, net 56 27 8 67 Earnings (loss) before income tax expense (benefit) (6,992 ) 1,066 (3,078 ) 4,024 Income tax expense (benefit) (2,431 ) 426 (1,072 ) 1,540 NET EARNINGS (LOSS) $ (4,561 ) $ 640 $ (2,006 ) $ 2,484 NET EARNINGS (LOSS) PER COMMON SHARE Net earnings (loss) per share - diluted $ (0.71 ) $ 0.10 $ (0.31 ) $ 0.39 Net earnings (loss) per share - basic $ (0.71 ) $ 0.10 $ (0.31 ) $ 0.39 Dividends per share $ 0.16 $ 0.16 $ 0.32 $ 0.32 Weighted average number of common and common equivalent shares outstanding - diluted 6,386,115 6,368,778 6,374,780 6,373,607 Weighted average number of common and common equivalent shares outstanding - basic 6,386,115 6,342,321 6,374,780 6,353,585 See accompanying footnotes. 3 CPI CORP. Interim Condensed Consolidated Statement of Changes in Stockholders’ Equity (Unaudited) Twenty-four weeks ended July 21, 2007 thousands, except share and per share data Common Stock Additional paid-in capital Retained earnings Accumulated other comprehensive loss Treasury stock, at cost Total Balance at February 3, 2007 $ 6,790 $ 25,510 $ 220,460 $ (9,387 ) $ (233,057 ) $ 10,316 Net earnings (loss) (restated) - - (2,006 ) - - (2,006 ) Total other comprehensive income, net of tax effect (restated) - - - 147 - 147 Total comprehensive income (restated) (1,859 ) Surrender of employee shares to satisfy personal taxliabilitiesupon vesting - (547 ) (547 ) Issuance of common stock to employee benefit plans andrestricted stock award (30,246 shares) 12 246 - - 189 447 Stock-based compensation recognized - 557 - - - 557 Dividends ($0.32 per common share) - - (2,037 ) - - (2,037 ) Balance at July 21, 2007 (restated) $ 6,802 $ 26,313 $ 216,417 $ (9,240 ) $ (233,415 ) $ 6,877 See accompanying footnotes. 4 CPI CORP. Interim Condensed Consolidated Statements of Cash Flows (Unaudited) thousands 24 Weeks Ended July 21, 2007 July 22, 2006 (Restated) Reconciliation of net earnings (loss) to cash flows provided by (used in) operating activities: Net earnings (loss) $ (2,006 ) $ 2,484 Adjustments for items not (providing) requiring cash: Depreciation and amortization 9,590 8,232 Stock-based compensation expense 557 371 Loss on disposition of property, plant and equipment 17 204 Loss on sale of assets held for sale 60 - Deferred income tax provision (389 ) 1,488 Pension, supplemental retirement plan and profit sharing expense 1,143 1,329 Lease guarantee reserve reduction - (300 ) Other 249 264 Increase (decrease) in cash flow from operating assets and liabilities: Receivables and inventories (52 ) 2,081 Prepaid expenses and other current assets (299 ) 472 Accounts payable 3,007 39 Contribution to pension plan (771 ) - Supplemental retirement plan payments (120 ) (116 ) Accrued expenses and other liabilities (6,750 ) (2,502 ) Income taxes payable (1,345 ) 716 Deferred revenues and related costs 5,058 (1,319 ) Other 250 (393 ) Cash flows provided by operating activities $ 8,199 $ 13,050 See accompanying footnotes. 5 CPI CORP. Interim Condensed Consolidated Statements of Cash Flows (continued) (Unaudited) thousands 24 Weeks Ended July 21, 2007 July 22, 2006 Cash flows provided by operating activities $ 8,199 $ 13,050 Cash flows (used in) provided by financing activities: Repayment of long-term obligations (16,666 ) (4,167 ) Proceeds from long-term borrowings 115,000 - Release of restricted cash 1,000 - Payment of debt issuance costs (2,646 ) - Purchase of treasury stock - (32,539 ) Surrender of employee shares to satisfy personal tax liability upon vesting (547 ) (89 ) Excess tax benefits from stock-based compensation - 73 Cash dividends (2,037 ) (2,018 ) Stock option exercises - 203 Other - (55 ) Cash flows provided by (used in) financing activities 94,104 (38,592 ) Cash flows (used in) provided by investing activities: Acquisition of certain net assets of Portrait Corporation of America, net of cash and cash equivalents acquired of $102 (excludes unpaid costs totaling $408) (82,596 ) - Additions to property and equipment (3,615 ) (1,670 ) Proceeds from sale of assets held for sale 65 - Increase in assets held by Rabbi Trust (88 ) (83 ) Proceeds from Rabbi Trust used for supplemental retirement plan payments 124 124 Cash flows used in investing activities (86,110 ) (1,629 ) Effect of exchange rate changes on cash and cash equivalents 154 - Net increase (decrease) in cash and cash equivalents 16,347 (27,171 ) Cash and cash equivalents at beginning of period 26,294 34,269 Cash and cash equivalents at end of period $ 42,641 $ 7,098 Supplemental cash flow information: Interest paid $ 1,567 $ 896 Income taxes paid $ 828 $ 460 Supplemental non-cash financing activities: Issuance of treasury stock under the Employee Profit Sharing Plan $ 442 $ 440 Issuance of restricted stock to employees and directors $ 1,644 $ 785 Executive retirement stock option modification $ 6 $ 71 See accompanying footnotes. 6 CPI CORP. Notes to Interim Condensed Consolidated Financial Statements (Unaudited) NOTE 1- DESCRIPTION OF BUSINESS AND INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS CPI Corp. (the “Company”) operates 3,107 professional portrait studios as of July 21, 2007 throughout the United States, Canada, Puerto Rico, Mexico and the United Kingdom principally under license agreements with Sears, Roebuck and Co. ("Sears") and Wal-Mart Stores, Inc. (“Wal-Mart”).The Company also operates searsphotos.com, a vehicle for the Company’s customers to archive, share portraits via email and order additional portraits and products as well as pictureme.com, a vehicle to order portraits. The Interim Condensed Consolidated Balance Sheet as of July 21, 2007, the related Interim Condensed Consolidated Statements of Operations for the 12 and 24 weeks ended July 21, 2007 and July 22, 2006, the Interim Condensed Consolidated Statement of Changes in Stockholders’ Equity for the 24 weeks ended July 21, 2007 and the Interim Condensed Consolidated Statements of Cash Flows for the 24 weeks ended July 21, 2007 and July 22, 2006, are unaudited.The interim condensed consolidated financial statements reflect all adjustments (consisting only of normal recurring accruals), which are, in the opinion of management, necessary for a fair presentation of the results for the interim periods presented. The interim condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the CPI Corp. 2006 Annual Report on Form 10-K for its fiscal year ended February 3, 2007.The results of operations for the interim periods should not be considered indicative of results to be expected for the full year. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Certain reclassifications have been made to the 2006 financial statements to conform with the current year presentation. NOTE2- RESTATEMENT In connection with the acquisition of the assets of Portrait Corporation of America ("PCA") on June 8, 2007 during CPI Corporation's (the "Company") second fiscal quarter which ended July 21, 2007, the Company had not conformed certain of the accounting methods of the acquired entity to those of the Company. This process was completed during the Company's third fiscal quarter, and as a result, the Company determined that it had incorrectly reported deferred revenue and related costs in the financial statements for the twelve and twenty-four weeks ended July 21, 2007. The error resulted in the understatement of loss before taxes of $1.8 million and an understatement of net loss of $1.2 million. In addition, the Companyrecordedan adjustmentto accumulated other comprehensive income of $550,000 as of July 21, 2007 to give effect to an adjustment to increase currency translation and decrease deferred tax assets. This adjustment has no effect on net income. The restatementimpacted certain line items within cash flows from operations, but had no effect on total cash flows from operations and did notimpactcash flows from investing activities or financing activities. The restatement also affected Notes 4 and 5. The effect of the restatement on specific items in the consolidatedbalance sheetsis as follows (in thousands): July 21, 2007 As previously As reported Adjustments restated Current assets: Inventories $ 15,440 $ (1,309 ) (a) $ 14,131 Prepaid expenses and other current assets 6,434 (99 ) (a) 6,335 Total current assets 81,014 (1,408 ) 79,606 Deferred tax assets 5,474 (550 ) (b) 4,924 Total assets 219,547 (1,958 ) 217,589 Current liabilities: Customer deposit liability 22,350 370 (a) 22,720 Income taxes payable 662 (619 ) (a) 43 Total current liabilities 69,346 (249 ) 69,097 Total liabilities 210,961 (249 ) 210,712 Stockholders' equity: Retained earnings 217,576 (1,159 ) (a) 216,417 Accumulated other comprehensive loss (8,690 ) (550 ) (b) (9,240 ) Total stockholders' equity 8,586 (1,709 ) 6,877 Total liabilities and stockholders' equity 219,547 (1,958 ) 217,589 7 CPI CORP. Notes to Interim Condensed Consolidated Financial Statements (Unaudited) The effect of the restatement on specific items in the consolidatedstatements of operationsis as follows (in thousands): Twelve weeks ended Twenty-four weeks ended July 21, 2007 July 21, 2007 As previously As As previously As reported Adjustment restated reported Adjustment restated Net Sales $ 68,642 $ (370 ) (a) $ 68,272 $ 126,403 $ (370 ) (a) $ 126,033 Costs and expenses: Cost of sales 7,776 153 (a) 7,929 12,673 153 (a) 12,826 Selling, general and administrative expenses 57,547 1,255 (a) 58,802 102,866 1,255 (a) 104,121 Loss from operations (4,119 ) (1,778 ) (5,897 ) (16 ) (1,778 ) (1,794 ) Loss before income tax benefit (5,214 ) (1,778 ) (6,992 ) (1,300 ) (1,778 ) (3,078 ) Income tax benefit (1,812 ) (619 ) (a) (2,431 ) (453 ) (619 ) (a) (1,072 ) Net loss (3,402 ) (1,159 ) (4,561 ) (847 ) (1,159 ) (2,006 ) Net loss per share - diluted (0.53 ) (0.18 ) (0.71 ) (0.13 ) (0.18 ) (0.31 ) Net loss per share - basic (0.53 ) (0.18 ) (0.71 ) (0.13 ) (0.18 ) (0.31 ) The effect of the restatement on specific items in the consolidatedstatement ofcashflowsis as follows (in thousands): Twenty-four weeks ended July 21, 2007 As previously As reported Adjustment restated Cash flows provided by (used in) operating activities: Net loss $ (847 ) $ (1,159 ) (a) $ (2,006 ) Receivables and inventories (1,361 ) 1,309 (a) (52 ) Income taxes payable (726 ) (619 ) (a) (1,345 ) Deferred revenues and related costs 4,589 469 (a) 5,058 Cash flows provided by operating activities 8,199 - 8,199 (a) Reflects the impact of the adjustment to properly report deferred revenue and related costs. (b) To record the adjustment to properly state comprehensive income and deferred tax assets. NOTE3- ADOPTION OF NEW ACCOUNTING STANDARDS In February 2007, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standards (“SFAS”) No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities – Including an Amendment of FASB Statement No. 115.”The Statement permits entities to choose, at specified election dates, to measure many financial instruments and certain other items at fair value that are not currently measured at fair value.Unrealized gains and losses on items for which the fair value option has been elected would be reported in earnings at each subsequent reporting date.SFAS No. 159 also establishes presentation and disclosure requirements in order to facilitate comparisons between entities choosing different measurement attributes for similar types of assets and liabilities.SFAS No. 159 does not affect existing accounting requirements for certain assets and liabilities to be carried at fair value.This statement is effective for fiscal years beginning after November 15, 2007.The Company is currently evaluating the requirements of SFAS No. 159 and has not yet determined the impact, if any, on the financial statements. In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurements.”SFAS No. 157 defines fair value, establishes a framework for measuring fair value and expands disclosures about fair value measurements.SFAS No. 157 applies under other accounting pronouncements that require or permit fair value measurement.SFAS No. 157 does not require any new fair value measurement and the Company is currently evaluating the impact, if any, of SFAS No. 157 on its financial position, results of operations and cash flows.SFAS No. 157 requires prospective application for fiscal years beginning after November 15, 2007. In July 2006, the FASB issued Interpretation No. 48 (“FIN 48”), “Accounting for Uncertainty in Income Taxes,” which clarifies the accounting for uncertainty in income taxes recognized in the financial statements in accordance with FASB Statement No. 109,“Accounting for Income Taxes.”FIN 48 provides guidance on the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return.FIN 48 also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosures and transition.FIN 48 is effective for fiscal years beginning after December 15, 2006.TheCompany adopted the provisions of FIN 48 effective February 4, 2007, which had no impact on the financial statements of the Company. 8 CPI CORP. Notes to Interim Condensed Consolidated Financial Statements (Unaudited) In March 2006, the Emerging Issues Task Force (“EITF”) issued EITF Issue 06-3, “How Taxes Collected from Customers and Remitted to Governmental Authorities Should Be Presented in the Income Statement (that is, Gross versus Net Presentation).”A consensus was reached that entities may adopt a policy of presenting sales taxes in the income statement on either a gross or net basis.If taxes are significant, an entity should disclose its policy of presenting taxes and the amounts of taxes.The guidance is effective for periods beginning after December 15, 2006.The Company presents sales, net of sales taxes.This EITF will not impact the method for recording these sales taxes in the Company’s consolidated financial statements. NOTE4- BUSINESS ACQUISITION On June 8, 2007, the Company completed its acquisition of substantially all of the assets (the “Assets”) of Portrait Corporation of America (“PCA”) and certain of its affiliates (collectively, the “Sellers”) and assumed certain liabilities of PCA (the “PCA Acquisition”). The PCA Acquisition was made pursuant to the Purchase and Sale Agreement (the “Purchase Agreement”) dated as of May 1, 2007 by and among the Sellers and the Company, as thereafter amended. The Assets were purchased in accordance with Sections 363 and 365 of the Bankruptcy Code. The Company paid $82.5 million in cash, assumed certain liabilities and replaced certain letters of credit outstanding under PCA’s credit facilities maintained in bankruptcy.Additionally, fees related to the transaction totaled $644,000. The Company financed the PCA Acquisition with bank borrowings and amended its existing credit facility in connection with the closing of the Transaction. See Note7 for a description of this amendment. The operations obtained from the PCA Acquisition are operating within CPI Corp. as the PictureMe division (“PictureMe”).PictureMe is the sole operator of portrait studios in Wal-Mart stores and supercenters in the U.S., Canada and Mexico.As of the current date, PictureMe operates 2,069 studios worldwide, including 1,703 in the U.S. and Puerto Rico, 254 in Canada, 107 in Mexico and 5 in the United Kingdom.During its most recently completed fiscal year ended January 28, 2007, PCA photographed over 5.6 million customers and generated sales of$291.8 million. The PCA Acquisition was accounted for using the purchase method of accounting in accordance with SFAS No. 141, “Business Combinations,” and, accordingly, the results have been included in the Company’s results of operations from the date of acquisition.The purchase price was preliminarily allocated based on fair value of the specific tangible and intangible assets and liabilities at the time of the acquisition pursuant to a valuation.The Company has not completed its assessment of the acquisition and until the assessment is complete, the allocation of the purchase price is subject to revision. The excess of the purchase price over the fair value of assets acquired and liabilities assumed was recorded as goodwill. The following table summarizes the estimated fair values of the assets acquired and liabilities assumed at June 8, 2007 (in thousands): Current assets $ 9,585 Property and equipment 39,747 Goodwill 19,107 Intangibles (See Note 5) 44,011 Other assets 4,645 Total assets acquired $ 117,095 Current liabilities assumed (25,280 ) Long-term liabilities assumed (8,709 ) Total allocated purchase price $ 83,106 9 CPI CORP. Notes to Interim Condensed Consolidated Financial Statements (Unaudited) The following unaudited pro forma summary presents the Company’s revenue, net income, basic earnings per share and diluted earnings per share as if the PCA Acquisition had occurred on the first day of each period presented (in thousands, except per share data): Second Quarter First Half 2007 2006 2007 2006 (Restated) (Restated) Revenue $ 90,565 $ 108,501 $ 208,815 $ 236,623 Net loss $ (12,148 ) $ (8,938 ) $ (16,652 ) $ (8,873 ) Basic earnings (loss) per common share $ (1.90 ) $ (1.41 ) $ (2.61 ) $ (1.40 ) Diluted earnings (loss) per common share $ (1.90 ) $ (1.41 ) $ (2.61 ) $ (1.40 ) Pro forma adjustments have been made to reflect depreciation and amortization using estimated asset values recognized after applying purchase accounting adjustments. This pro forma information is presented for informational purposes only and is not necessarily indicative of actual results had the acquisition been effected at the beginning of the respective periods presented, and is not necessarily indicative of future results. NOTE5- INVENTORIES Inventories consist of: thousands July 21, 2007 February 3, 2007 (Restated) Raw materials - paper and chemicals $ 3,517 $ 4,086 Portraits in process 2,767 777 Finished portraits pending delivery 506 369 Frames and accessories 711 1,118 Studio supplies 4,189 2,083 Equipment repair parts and supplies 1,585 428 Other 856 206 Total $ 14,131 $ 9,067 These balances are net of valuation reserves totaling $104,000 and $136,000 at July 21, 2007 and February 3, 2007, respectively. 10 CPI CORP. Notes to Interim Condensed Consolidated Financial Statements (Unaudited) NOTE6- GOODWILL AND INTANGIBLE ASSETS In connection with the PCA Acquisition, the Company acquired goodwill. This asset was recorded in accordance with Statement of Financial Accounting Standards (SFAS)No.141, “Business Combinations”.In accordance with SFAS No. 141, goodwill is not amortized and instead is periodically evaluated for impairment. There were no impairment charges in the periods presented.The following table summarizes the Company’s goodwill at July 21, 2007 (in thousands): PCA acquisition $ 19,107 Goodwill from prior acquisitions 1,872 Accumulated amortization (1,359 ) Translation 22 $ 19,642 Also, in connection with the PCA Acquisition, the Company acquired intangible assets related to the host agreement with Wal-Mart and the customer list. These assets were recorded in accordance with Statement of Financial Accounting Standards (SFAS)No.142, “Goodwill and Other Intangible Assets”. The host agreement with Wal-Mart and the customer list are being amortized over their useful lives of 21.5 years and eight years, respectively.The following table summarizes the Company’s amortized intangible assets as of July 21, 2007 (in thousands): Accumulated Net Gross Amount Amortization Balance Acquired host agreement $ 41,339 $ (227 ) $ 41,112 Acquired customer list 2,672 (222 ) 2,450 $ 44,011 $ (449 ) $ 43,562 NOTE7- OTHER ASSETS AND OTHER LIABILITIES Included in both other assets and other liabilities is $5.0 million related to insurance claims that exceed the deductible of the Company and will be paid by the insurance carrier.Since the Company is not released as primary obligor of the liability, it is included in both other assets as a receivable from the insurance company and in other liabilities as an insurance liability. NOTE8- BORROWINGS In connection with the acquisition of assets of PCA, the Company entered into the Second Amended and Restated Credit Agreement (the “Credit Agreement”), among the Company, the financial institutions that are or may from time to time become parties thereto and LaSalle Bank National Association, as administrative agent and arranger for the lenders. The Credit Agreement is a five-year term and revolving credit facility in an amount up to $155 million, consisting of a $115 million term loan and a $40 million revolving loan with a sub-facility for letters of credit in an amount not to exceed $25 million. The obligations of the Company under the Credit Agreement are secured by (i) a guaranty from certain material direct and indirect domestic subsidiaries of the Company, and (ii) a lien on substantially all of the assets of the Company and such subsidiaries. 11 CPI CORP. Notes to Interim Condensed Consolidated Financial Statements (Unaudited) The revolving loans and letters of credit under the Credit Agreement bear interest, at the Company’s option, at either the London Interbank Offered Rate (“LIBOR”) plus a spread ranging from 1.75% to 2.50%, or an alternative base rate plus a spread ranging from 0.25% to 1.00%. The alternative base rate is the greater of the LaSalle Bank National Association prime rate or the Federal Funds rate plus 0.50% (the “Base Rate”). The term loan under the Credit Agreement bears interest, at the Company’s option, at either LIBOR plus a spread ranging from 2.25% to 2.75%, or the Base Rate plus a spread ranging from .75% to 1.25%. The Company is also required to pay a non-use fee of .25% to .50% per annum on the unused portion of the revolving loans and letter of credit fees of 1.75% to 2.50% per annum. The interest rate spread in the case of LIBOR and Base Rate loans and the payment of the non-use fees and the letter of credit fees is dependent on the Company’s leverage ratio. Upon the occurrence and during the continuance of a default, unless the required lenders otherwise consent, the interest on obligations under the Credit Agreement will increase by two percent (2%) per annum. Interest is payable quarterly in arrears or at the end of the applicable LIBOR periods. Unless sooner repaid in whole or part pursuant to the terms of the Credit Agreement, the outstanding principal balance of the term loan is to be repaid in quarterly installments of $287,500 beginning September 30, 2007 through the maturity date thereof.The agreement also includes mandatory prepayments based on the Company’s levels of cash flow and certain transactions.The mandatory prepayment based upon cash flow is calculated annually at the conclusion of the fiscal year and is equal to 75% of excess cash flow (as defined in the Credit Agreement).If the Total Funded Debt to EBITDA (as defined in the Credit Agreement) is below 1.50 to 1.00 for any two consecutive fiscal years, such percentage is reduced to 25% of excess cash flow. The Credit Agreement and other ancillary loan documents contain terms and provisions (including representations, covenants and conditions) customary for transactions of this type. The financial covenants include the maintenance of minimum EBITDA (as defined in the Credit Agreement), a total leverage ratio test (consolidated total debt to EBITDA) and an interest coverage test.The Credit Agreement also contains customary events of default. The proceeds of the term loan were used for working capital purposes and general business purposes, for acquisitions permitted under the Credit Agreement (including the acquisition of PCA (as defined in the Credit Agreement)), for capital expenditures (including retail store expansions and conversion to digital photography), to pay dividends and distributions on the Company’s capital securities to the extent permitted thereunder, and to make purchases or redemptions of the Company’s capital securities to the extent permitted thereunder. NOTE9- STOCK-BASED COMPENSATION PLANS At July 21, 2007, the Company had various stock-based employee compensation plans, which are described more fully in Note 9 of the Notes to the Consolidated Financial Statements in the Company’s 2006 Annual Report on Form 10-K.The Company accounts for those plans in accordance with SFAS No. 123 (revised 2004), “Share-Based Payment” (SFAS 123R), which requires companies to recognize the cost of awards of equity instruments, such as stock options and restricted stock, based on the fair value of those awards at the date of grant. The Company adopted SFAS 123R effective February 5, 2006 using the modified prospective method.Since all stock options are vested, SFAS 123R applies to all outstanding options and restricted stock. 12 CPI CORP. Notes to Interim Condensed Consolidated Financial Statements (Unaudited) There were no stock option grants, expirations, cancellations or exercises in the first half of 2007.The following table summarizes information about stock options outstanding at July 21, 2007: Options Outstanding and Exercisable Weighted-Average Remaining Contractual Weighted-Average Range of Exercise Prices Shares Life (Years) Exercise Price $ 12.96 10,046 3.25 $ 12.96 $ 16.50 - $17.00 25,000 2.72 16.60 Total 35,046 2.88 15.56 Reserved for future grants at quarter-end 1,020,639 Exercisable 35,046 On April 10, 2007, the Board of Directors approved a grant of 17,404 shares of restricted stock to certain employees in conjunction with the payment of 2006 performance awards.On April 10, 2007, the Board of Directors approved a grant of 3,742 shares of restricted stock to its members of the Board of Directors in lieu of 2007 board retainer fees and certain committee chair fees they receive as directors of the Company.Additionally, on April 11, 2007, the Board of Directors approved a grant of 9,239 shares of restricted stock to its Chairman of the Board as additional compensation for services rendered in 2006.Shares issued under these three grants will vest on February 2, 2008. Changes in restricted stock are as follows: The weighted average remaining vesting period of nonvested restricted stock as of July 21, 2007 is 8 months. 24 Weeks Ended July 21, 2007 Weighted-Average Shares Grant-date Value Nonvested stock, beginning of period 4,448 $ 17.99 Granted 30,385 54.10 Forfeited (139 ) 54.00 Nonvested stock, end of period 34,694 49.47 Reserved for future grants at quarter-end 210,663 Stock-based compensation expense related to restricted stock $ 557,152 NOTE10- EMPLOYEE BENEFIT PLANS The Company maintains a qualified, noncontributory pension plan that covers all full-time United States employees meeting certain age and service requirements.The plan provides pension benefits based on an employee’s length of service and the average compensation earned from the later of the hire date or January 1, 1998 to the retirement date.On February 3, 2004, the Company amended its pension plan to implement a freeze of future benefit accruals under the plan, except for those employees with ten years of service and who had attained age 50 at April 1, 2004 who were grandfathered and whose benefits continued to accrue.The Company’s funding policy is to contribute annually at least the minimum amount required by government funding standards, but not more than is tax deductible.Plan assets consist primarily of marketable equity securities funds, guaranteed interest contracts, cash equivalents, immediate participation guarantee contracts and government bonds. The Company also maintains a noncontributory defined benefit plan providing supplemental retirement benefits for certain current and former executives.The cost of providing these benefits is accrued over the remaining expected service lives of the active plan participants.The supplemental retirement plan is unfunded and as such does not have a specific investment policy or long-term rate of return assumptions.However, certain assets will be used to finance these future obligations and consist of investments in a Rabbi Trust. 13 CPI CORP. Notes to Interim Condensed Consolidated Financial Statements (Unaudited) The following table sets forth the components of net periodic benefit cost for the defined benefit plans: thousands 12 Weeks Ended Pension Plan Supplemental Retirement Plan July 21, 2007 July 22, 2006 July 21, 2007 July 22, 2006 Components of net periodic benefit costs: Service cost $ 75 $ 97 $ 18 $ 17 Interest cost 675 660 48 46 Expected return on plan assets (679 ) (647 ) - - Amortization of prior service cost 10 10 7 7 Amortization of net (gain) loss 205 249 (8 ) (5 ) Net periodic benefit cost $ 286 $ 369 $ 65 $ 65 thousands 24 Weeks Ended Pension Plan Supplemental Retirement Plan July 21, 2007 July 22, 2006 July 21, 2007 July 22, 2006 Components of net periodic benefit costs: Service cost $ 150 $ 194 $ 36 $ 34 Interest cost 1,350 1,320 96 92 Expected return on plan assets (1,358 ) (1,294 ) - - Amortization of prior service cost 20 20 14 14 Amortization of net (gain) loss 410 498 (16 ) (10 ) Net periodic benefit cost $ 572 $ 738 $ 130 $ 130 The Company anticipates that it will contribute $5.1 million to its pension plan during fiscal 2007.During the second quarter of 2007, $771,000 of this was paid into the plan.Future contributions to the pension plan are dependent upon legislation, future changes in discount rates and the earnings performance of plan assets. NOTE 11- INCOME TAXES The Company adopted the provisions of FASB Interpretation No. 48, “Accounting for Uncertainty in Income Taxes-an interpretation of FASB Statement No. 109” (FIN 48) on February 4, 2007.As a result of the implementation of FIN 48,there was no impact on the financial statements of the Company.The following information required by FIN 48 is provided: · Unrecognized tax benefits were approximately $2.7 million at each of February 4, 2007 and July 21, 2007.If these unrecognized tax benefits were recognized, approximately $2.7 million would impact the effective tax rate.While it is expected that the amount of unrecognized tax benefits will change in the next 12 months, the Company does not expect the change to have a significant impact on the results of operations or the financial position of the Company. · The Company recognizes interest expense and penalties related to the above-unrecognized tax benefits within income tax expense.Due to the nature of the unrecognized tax benefits, the Company had no accrued interest and penalties as of February 4, 2007 or July 21, 2007. · The Company and its subsidiaries file income tax returns in the U.S. federal jurisdiction, many states, Canadian jurisdictions and Mexican jurisdictions.The Company is no longer subject to U.S. Federal income tax examination for the years prior to 2003.Ongoing examinations by various state taxing authorities date back to February 7, 1998. 14 CPI CORP. Notes to Interim Condensed Consolidated Financial Statements (Unaudited) NOTE 12- CONTINGENCIES Standby Letters of Credit As of July 21, 2007, the Company had outstanding standby letters of credit in the principal amount of $23.4 million primarily used in conjunction with the Company’s self-insurance programs. Litigation The Company is a defendant in various lawsuits.It is the opinion of management that the ultimate liability, if any, resulting from such lawsuits, will not materially affect the consolidated financial position or results of operations of the Company. Contingent Lease Obligations As is more fully described in Note 13 to the Company’s Consolidated Financial Statements included in its Annual Report on Form 10-K for the year ended February 3, 2007, in July 2001, the Company completed the sale of its Wall Décor segment, Prints Plus, which included the ongoing guarantee of certain operating real estate leases representing Prints Plus store locations. During the Company’s 2004 fourth quarter, Prints Plus filed a voluntary petition for relief in the United States Bankruptcy Court for the District of Massachusetts (the “Bankruptcy Court”) under Chapter 11 of the United States Bankruptcy Code.As the total guarantee related to these leases decreased with the passage of time, the payment of rents by Prints Plus and the settlement by the Company of certain leases rejected in bankruptcy, the related liability was reduced by $300,000 during the first quarter of 2006 and $587,000 in the third quarter of 2006 to reflect management’s revised estimates of the remaining potential loss.As of July 21, 2007, the maximum future obligation to the Company under its remaining operating lease guarantees is $1.0 million. Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations Management’s Discussion and Analysis of Financial Condition and Results of Operations is designed to provide the reader of the financial statements with a narrative on the Company’s results of operations, financial position and liquidity, significant accounting policies and critical estimates, and the future impact of accounting standards that have been issued but are not yet effective.Management’s Discussion and Analysis is presented in the following sections: Executive Overview; Results of Operations; Liquidity and Capital Resources; and Accounting Pronouncements and Policies.
